

116 SRES 101 ATS: Supporting the goals of International Women's Day.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 101IN THE SENATE OF THE UNITED STATESMarch 7, 2019Mrs. Shaheen (for herself, Ms. Collins, Mr. Murphy, and Ms. Baldwin) submitted the following resolution; which was considered and agreed toRESOLUTIONSupporting the goals of International Women's Day.
	
 Whereas, as of March 2019, there are approximately 3,700,000,000 women in the world; Whereas women and girls around the world—
 (1)have fundamental human rights; (2)play a critical role in providing and caring for their families;
 (3)contribute substantially to food security, economic growth, and the prevention and resolution of conflict; and
 (4)must be empowered to more fully participate in the political, social, and economic lives of their communities in order to accelerate the growth of healthier, more stable societies;
 Whereas the advancement and empowerment of women and girls around the world is a foreign policy priority for the United States;
 Whereas the National Security Strategy of the United States, published in December 2017— (1)declares that societies that empower women to participate fully in civic and economic life are more prosperous and peaceful;
 (2)supports efforts to advance women’s equality, protect the rights of women and girls, and promote women and youth empowerment programs; and
 (3)recognizes that governments that fail to treat women equally do not allow their societies to reach their potential; Whereas the United States National Action Plan on Women, Peace, and Security, revised in June 2016, states, Deadly conflicts can be more effectively avoided, and peace can be best forged and sustained, when women become equal partners in all aspects of peacebuilding and conflict prevention, when their lives are protected, their voices heard, and their perspectives taken into account.;
 Whereas there are 79 national action plans relating to the empowerment of women around the world, 11 regional action plans, and several additional national action plans known to be in development;
 Whereas the joint strategy of the Department of State and the United States Agency for International Development entitled Department of State & USAID Joint Strategy on Countering Violent Extremism and dated May 2016—
 (1)notes that women can play a critical role in identifying and addressing drivers of violent extremism in their families, communities, and broader society; and
 (2)commits to supporting programs that engage women as key stakeholders in preventing and countering violent extremism in their communities; Whereas, according to the Bureau of International Narcotics and Law Enforcement Affairs of the Department of State, the full and meaningful participation of women in security forces vastly enhances the effectiveness of the security forces;
 Whereas, despite the contributions of women to society, hundreds of millions of women and girls around the world continue to be denied the right to participate freely in civic and economic life, lack fundamental legal protections, and are left vulnerable to exploitation and abuse;
 Whereas, every year, approximately 12,000,000 girls are married before they reach the age of 18, which means that—
 (1)nearly 33,000 girls are married every day; or (2)nearly 23 girls are married every minute;
 Whereas, according to the International Labour Organization, 71 percent of the estimated 40,300,000 victims of modern slavery in 2016 were women or girls, with girls representing 3 out of every 4 child trafficking victims;
 Whereas, according to UNICEF— (1)approximately 1/4 of girls between the ages of 15 and 19 are victims of physical violence;
 (2)approximately 15,000,000 girls between the ages of 15 and 19 have experienced rape or other forced sexual acts; and
 (3)an estimated 1 in 3 women around the world has experienced some form of physical or sexual violence;
 Whereas, according to the 2018 report of the United Nations Office on Drugs and Crime entitled Global Report on Trafficking in Persons, 72 percent of all detected trafficking victims are women or girls; Whereas, on August 10, 2012, the United States Government launched a strategy entitled United States Strategy to Prevent and Respond to Gender-Based Violence Globally, which is the first interagency strategy that—
 (1)addresses gender-based violence around the world; (2)advances the rights and status of women and girls;
 (3)promotes gender equality in United States foreign policy; and (4)works to bring about a world in which all individuals can pursue their aspirations without the threat of violence;
 Whereas, in June 2016, the Department of State released an update to that strategy, underscoring that preventing and responding to gender-based violence is a cornerstone of the U.S. Government’s commitment to advancing human rights and promoting gender equality and the empowerment of women and girls;
 Whereas, according to the United Nations Entity for Gender Equality and the Empowerment of Women (commonly referred to as UN Women), peace negotiations are more likely to end in a peace agreement when women and women’s groups play a meaningful role in the negotiation process;
 Whereas, according to a study by the International Peace Institute, a peace agreement is 35 percent more likely to last at least 15 years if women participate in the development of the peace agreement;
 Whereas, on October 6, 2017, the Women, Peace, and Security Act of 2017 (22 U.S.C. 2152j et seq.) was enacted into law, which includes requirements for a government-wide Women, Peace, and Security Strategy to promote and strengthen women’s participation in peace negotiations and conflict prevention overseas, enhanced training for relevant United States Government personnel, and follow-up evaluations of the effectiveness of the strategy;
 Whereas, on October 25, 2018, Ambassador Jonathan Cohen, United States Deputy Permanent Representative to the United Nations, stated in the United Nations Security Council Annual Open Debate on Women, Peace and Security that—
 (1)promoting women’s equal and meaningful inclusion and participation across efforts to restore security, promote democracy and good governance, and support economic development are not women’s issues; they are vital national security issues;
 (2)our experience shows that women often have the best understanding of the needs of their communities;
 (3)the United States believes strongly that countries with high rates of gender inequality are more likely to experience instability and deadly conflict … [m]eaningful participation of women at all levels of security work, including in uniform, can help counteract this worrying trend;
 (4)empowering women economically starts with ensuring girls have access to education … [g]irls suffer most when there are attacks on schools or when combatants misuse schools to support combatant operations;
 (5)if we hope to prevent conflicts and build lasting peace, promote better governance, and advance sustainable economic growth, we must empower women as full and equal partners at every step; and
 (6)women are half the population … [i]t’s only right that they be full participants in the discussions and decisions that shape our present and those that will shape our futures;
 Whereas, despite the achievements of individual female leaders— (1)women around the world remain vastly underrepresented in—
 (A)high-level positions; and (B)national and local legislatures and governments; and
 (2)according to the Inter-Parliamentary Union, women account for only 24.1 percent of national parliamentarians and 18.3 percent of government ministers;
 Whereas the ability of women and girls to realize their full potential is critical to the ability of a country to achieve strong and lasting economic growth, self-reliance, and political and social stability;
 Whereas, although the United Nations Millennium Project reached the goal of achieving gender parity in primary education in most countries in 2015, more work remains to be done to achieve gender equality in primary and secondary education, and particularly in secondary education worldwide as gender gaps persist and widen, by addressing—
 (1)discriminatory practices; (2)cultural norms;
 (3)inadequate sanitation facilities; (4)child, early, and forced marriage; and
 (5)other factors that favor boys or devalue girls’ education; Whereas women around the world face a variety of constraints that severely limit their economic participation and productivity and remain underrepresented in the labor force;
 Whereas women’s economic empowerment is inextricably linked to a myriad of other human rights that are essential to the ability of women to thrive as economic actors, including—
 (1)living lives free of violence and exploitation; (2)achieving the highest possible standard of health and well-being;
 (3)enjoying full legal and human rights, such as access to registration, identification, and citizenship documents, and freedom of movement;
 (4)benefitting from formal and informal education; (5)benefitting from equal protection of and access to land and property rights;
 (6)receiving access to fundamental labor rights; (7)the implementation of policies to address disproportionate care burdens; and
 (8)receiving business and management skills and leadership opportunities; Whereas closing the global gender gap in labor markets could increase worldwide gross domestic product by as much as $28,000,000,000,000 by 2025;
 Whereas, pursuant to section 3(b) of the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428), it is the international development cooperation policy of the United States—
 (1)to reduce gender disparities with respect to economic, social, political, educational, and cultural resources, wealth, opportunities, and services;
 (2)to strive to eliminate gender-based violence and mitigate its harmful effects on individuals and communities including through efforts to develop standards and capacity to reduce gender-based violence in the workplace and other places where women work;
 (3)to support activities that secure private property rights and land tenure for women in developing countries, including—
 (A)legal frameworks that give women equal rights to own, register, use, profit from, and inherit land and property;
 (B)improving legal literacy to enable women to exercise the rights described in subparagraph (A); and (C)improving the capacity of law enforcement and community leaders to enforce such rights;
 (4)to increase the capability of women and girls to fully exercise their rights, determine their life outcomes, assume leadership roles, and influence decision making in households, communities, and societies; and
 (5)to improve the access of women and girls to education, particularly higher education opportunities in business, finance, and management, in order to enhance financial literacy and business development, management, and strategy skills;
 Whereas, according to the World Health Organization, global maternal mortality decreased by approximately 44 percent between 1990 and 2015, yet approximately 830 women and girls continue to die from preventable causes relating to pregnancy or childbirth each day, and 99 percent of all maternal deaths occur in developing countries;
 Whereas the Office of the United Nations High Commissioner for Refugees reports that women and girls comprise approximately 1/2 of the 68,500,000 refugees and internally displaced or stateless individuals in the world;
 Whereas it is imperative— (1)to alleviate violence and discrimination against women and girls; and
 (2)to afford women every opportunity to be full and productive members of their communities; and
 Whereas March 8, 2019, is recognized as International Women’s Day, a global day— (1)to celebrate the economic, political, and social achievements of women in the past, present, and future; and
 (2)to recognize the obstacles that women face in the struggle for equal rights and opportunities: Now, therefore, be it
	
 That the Senate— (1)supports the goals of International Women’s Day;
 (2)recognizes that the empowerment of women is inextricably linked to the potential of a country to generate—
 (A)economic growth; (B)sustainable democracy; and
 (C)inclusive security; (3)recognizes and honors individuals in the United States and around the world, including women human rights defenders and civil society leaders, who have worked throughout history to ensure that women are guaranteed equality and basic human rights;
 (4)recognizes the unique cultural, historical, and religious differences throughout the world and urges the United States Government to act with respect and understanding toward legitimate differences when promoting any policies;
 (5)reaffirms the commitment— (A)to end discrimination and violence against women and girls;
 (B)to ensure the safety, health, and welfare of women and girls;
 (C)to pursue policies that guarantee the fundamental human rights of women and girls worldwide; and
 (D)to promote meaningful and significant participation of women in every aspect of society and community;
 (6)supports sustainable, measurable, and global development that seeks to achieve gender equality and the empowerment of women and girls; and
 (7)encourages the people of the United States to observe International Women’s Day with appropriate programs and activities.